UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6689


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TERRY LEE SHIFFLETT,

                    Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia,
at Martinsburg. Gina M. Groh, Chief District Judge. (3:99-cr-00042-GMG-RWT-3)


Submitted: October 18, 2018                                   Decided: October 29, 2018


Before DUNCAN, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terry Lee Shifflett, Appellant Pro Se. Paul Thomas Camilletti, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Martinsburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Terry Lee Shifflett appeals the district court’s order denying his motion for

reduction of sentence.    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v.

Shifflett, No. 3:99-cr-00042-GMG-RWT-3 (N.D.W. Va. June 5, 2018). We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2